Citation Nr: 0525671	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a right ear 
disorder with vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
September 1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) wherein the RO denied entitlement to service connection 
for a skin disorder, allergic rhinitis, sinusitis, and a 
right ear disorder with vertigo.  

In a January 2003 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
gout.  After the veteran filed a notice of disagreement (NOD) 
in July 2003, the RO issued a statement of the case (SOC) in 
October 2003.  However, the veteran withdrew this claim in a 
November 2003 statement.  Therefore, this issue is not before 
the Board on appeal.  See 38 C.F.R. §§ 20.200, 20.204 (2004).    

The veteran had a hearing at the RO with the undersigned 
Judge in April 2005.  

In the April 2005 hearing transcript, the veteran raised a 
claim of entitlement to service connection for vertigo as 
secondary to his service-connected neck disability.  This 
claim is referred to the RO for proper action.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Statements in the April 2005 hearing transcript as well as a 
March 2005 private treatment provider statement indicate that 
the veteran has received treatment for his claimed sinus and 
vertigo disabilities since 2004.  As required under 38 C.F.R. 
§ 3.159(c)(3), VA must attempt to procure treatment records 
identified by the veteran.  See 38 C.F.R. § 3.159(c) (2004).  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).  

In this case, the veteran's service medical records detail 
that he was treated for maxillary sinusitis, seasonal 
allergic rhinitis, adult atrophic dermatitis, ichthyosis 
vulgaris, and right ear otitis externa as well as otitis 
media during active service.  The service medical records 
also show that the veteran underwent allergy testing in 1986 
and was treated with injections for a short period until it 
was discovered that he was intolerant of the treatment in 
1987.  Further, VA and private treatment records show 
complaints of and treatment for chronic vertigo of an unclear 
etiology, allergic rhinitis, and dry skin.  Records from the 
Social Security Administration (SSA) show that the veteran 
was awarded benefits due to a severe impairment caused by 
unexplained vertigo.  Additional private treatment records 
indicate that the veteran underwent an outpatient surgical 
procedure to correct breathing problems including chronic 
sinusitis and nasal obstruction in January 2004.  In a March 
2005 statement, a private treatment provider indicated that 
he had reviewed the veteran's service medical records and 
opined that the veteran's vertigo was more likely than not a 
service related problem.  

The Board notes that seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  See 38 C.F.R. § 3.380 (2004).  
However, the determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.

Based upon evidence of complaints of dry skin diagnosed as 
ichthyosis vulgaris and atrophic dermatitis, seasonal 
allergic rhinitis, sinusitis, and a right ear infections 
contained in the veteran's service medical records and the 
current diagnoses of ichthyosis vulgaris, allergic rhinitis, 
chronic sinusitis, and vertigo contained in the VA and 
private treatment records in the claims file, the Board finds 
that it must obtain medical examinations in order to identify 
the current nature and extent of the veteran's claimed 
disabilities of a skin disorder, seasonal allergic rhinitis, 
sinusitis, and a right ear disorder with vertigo, and to 
obtain opinions concerning whether any of the current 
disabilities are related to the conditions noted during the 
veteran's active military service.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  See 38 C.F.R. §§ 3.158 and 
3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Obtain medical records from Frank J. 
McAllister, D.O. If the authorization 
that the veteran provided at the April 
2005 hearing cannot be used to obtain 
these records, the veteran should be 
asked to provide appropriate 
authorization to obtain these records.

2.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current skin disability.  For each 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is related to disease or 
injury during active military service.  A 
complete rationale for all opinions 
should be expressed.  The claims folder 
and a copy of the REMAND should be made 
available to the examiner for review.

3.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current disability from allergic 
rhinitis.  For each diagnosis made, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability is related to 
disease or injury during active military 
service.  The examiner should also 
indicate whether the veteran's allergic 
rhinitis (if any) is a seasonal or other 
acute allergic manifestation subsiding on 
the absence of or removal of the 
allergen. A complete rationale for all 
opinions should be expressed.  The claims 
folder and a copy of the REMAND should be 
made available to the examiner for 
review.

4.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current disability from sinusitis.  
For each diagnosis made, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is related to disease or 
injury during active military service.  A 
complete rationale for all opinions 
should be expressed.  The claims folder 
and a copy of the REMAND should be made 
available to the examiner for review.

5.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current right ear disability to 
include vertigo.  For each diagnosis 
made, the examiner should indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed disability is related 
to disease or injury during active 
military service.  In addition, the 
examiner should express an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that veteran's diagnosed vertigo 
disability is proximately aggravated by 
his service-connected neck disability 
(that is, that an increase in the 
veteran's vertigo disability is 
proximately due his service-connected 
neck disability).  If the examiner 
determines that the veteran's vertigo 
disability is aggravated by the service-
connected neck disability, the examiner 
should indicate the extent of such 
aggravation.  A complete rationale for 
all opinions should be expressed.  The 
claims folder and a copy of the REMAND 
should be made available to the examiner 
for review.

6.  Thereafter, readjudicate the 
veteran's claims for entitlement to 
service connection for a skin disorder, 
allergic rhinitis, sinusitis, and a right 
ear disorder with vertigo.  If any of 
these claims remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since February 
2005.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


